      Case
        Case
           5:18-md-02834-BLF
              MDL No. 2834 Document
                             Document
                                    153311Filed
                                             Filed
                                                11/13/18
                                                   11/13/18Page
                                                             Page
                                                                1 of1 2of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: PERSONALWEB TECHNOLOGIES, LLC,
AND LEVEL 3 COMMUNICATIONS, LLC,
PATENT LITIGATION                                                                        MDL No. 2834



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −3)



On June 6, 2018, the Panel transferred 23 civil action(s) to the United States District Court for the
Northern District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d (J.P.M.L. 2018). Since that time, 23 additional action(s) have been
transferred to the Northern District of California. With the consent of that court, all such actions
have been assigned to the Honorable Beth Labson Freeman.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Freeman.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of June 6, 2018, and, with the
consent of that court, assigned to the Honorable Beth Labson Freeman.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

   Nov 13, 2018

                                                       Jeffery N. Lüthi
                                                       Clerk of the Panel
    Case
      Case
         5:18-md-02834-BLF
            MDL No. 2834 Document
                           Document
                                  153311Filed
                                           Filed
                                              11/13/18
                                                 11/13/18Page
                                                           Page
                                                              2 of2 2of 2




IN RE: PERSONALWEB TECHNOLOGIES, LLC,
AND LEVEL 3 COMMUNICATIONS, LLC,
PATENT LITIGATION                                                          MDL No. 2834



                   SCHEDULE CTO−3 − TAG−ALONG ACTIONS



 DIST      DIV.       C.A.NO.       CASE CAPTION


NEW YORK SOUTHERN

                                    PersonalWeb Technologies, LLC et al v. Ziff Davis,
  NYS        1       18−10027       LLC
